Hurt, Judge.
The appellant was convicted of arson. An order that the statement of facts be filed in ten days after adjournment was made by the court upon its own motion. Court adjourned on March 29, 1884 A statement of the facts was prepared and presented to the judge for his approval within the ten days, but was disapproved by the judge, and no statement was prepared and approved by him. This is the only ground relied upon for a reversal of the judgment.
There being no fault on the part of the appellant in regard to this matter, the judgment must be reversed. (See this subject discussed in the cases of Ruston v. The State, 15 Texas Ct. App., 324; and Ruston v. The State, Id., 336.)
Assuming that which purports to be a statement of facts to be correct, we believe it to be our duty to make these observations:
1. Giving to the evidence of the State full credence, and viewing it in the most favorable light to the prosecution, still we do not think it sufficient to sustain the conviction.
2. Every fact of the slightest materiality criminating the defendant was, we think, satisfactorily explained by his witnesses, and made to harmonize with his innocence.
For the error above indicated, the judgment is reversed and the cause remanded,

Beversed and remanded.

Opinion delivered May 31, 1884.